      Case 1:18-cv-05205-GBD-SLC Document 123 Filed 12/28/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID BRAY,

                             Plaintiff,

         -v-
                                                      CIVIL ACTION NO.: 18 Civ. 5205 (GBD) (SLC)

                                                                          ORDER
PURPLE EAGLE ENTERTAINMENT, INC., et al.,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Following the December 15, 2020 Telephone Conference, Defendants were ordered to

submit a Status Report by December 23, 2020 further responding to Plaintiff’s Letter at ECF No.

119 and concerning the status of the estate. Defendants have not complied, nor have Defendants

applied for an extension of time to comply. By Friday, January 8, 2021, Defendants shall file the

Status Report. The Court requests that Plaintiff promptly contact Defendants’ counsel to ensure

receipt of this order.


Dated:         New York, New York
               December 28, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
